 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ROSA BLANCA LEON,                                   Case No. 1:19-cv-01374-NONE-JDP

12                        Plaintiff,                     ORDER DIRECTING THE CLERK’S
                                                         OFFICE TO CLOSE THE CASE
13            v.

14                                                       ECF No. 16
     CITY OF WOODLAKE, et al.
15
                          Defendants.
16

17            On February 27, 2020, the parties filed a stipulation of voluntary dismissal with prejudice
18   under Federal Rule of Civil Procedure 41(a)(1)(A)(ii). ECF No. 16. The stipulation is signed by
19   all parties who have appeared. The court therefore directs the clerk’s office to close the case.
20
     IT IS SO ORDERED.
21

22
     Dated:        March 2, 2020
23                                                      UNITED STATES MAGISTRATE JUDGE
24

25   No. 205.
26
27

28
